Citation Nr: 1047292	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-30 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae 
(PFB).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from February 1985 September 2005.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDING OF FACT

The Veteran does not currently have PFB.  


CONCLUSION OF LAW

The criteria for service connection for PFB have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2007.  Additionally, VA has obtained service 
treatment records, assisted the appellant in obtaining evidence, 
afforded the appellant an examination which is adequate for 
adjudicative purposes (the claims file was reviewed in pertinent 
part, a medical history was elicited which is consistent with the 
claims file, and all appropriate testing was conducted), obtained 
a medical opinion as to the existence of PFB, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

After review of the record, the Board finds that service 
connection is not warranted because, although the evidence 
documents that the Veteran was treated for PFB in service, the 
evidence does not indicate that the Veteran currently has PFB.  
The post-service medical evidence, namely the findings noted by a 
VA examiner in January 2009, reflects negative findings as to any 
scarring, infection, inflammation, or bumps; the examiner stated 
that the PFB was totally quiescent; and a negative history from 
the Veteran as to any current problem with PFB.  The Board 
acknowledges that, on the Substantive Appeal, the Veteran 
reported a "permanent rash" and bumps on the back of his head 
and neck, which "never go away."  Although the Veteran is 
competent to report this history, the Board finds the history is 
not credible evidence of the existence of PFB based on its 
inconsistency with the Veteran's earlier negative history as to 
any current symptoms and the VA examiner's negative finding as to 
any symptoms of PFB.  See Madden v. Gober, 125 F.3d 1477, 1481; 
Caluza v. Brown, 7 Vet. App. at 512.  As noted previously, a 
current diagnosis is required for service connection to be 
warranted.  In this case, the evidence does not suggest that the 
Veteran has a current disability.  Thus, service connection is 
not warranted, and the claim is denied.  


ORDER

Service connection for PFB is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


